DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, “wherein the first position estimation model is configured to estimate the position of the device with respect to pedestrian motion, and wherein the second position estimation model is configured to estimate the position of the device with respect to vehicle motion” appears to contradict claim 1, which recites selecting the first position estimation model in response to determining that the device is within or coupled to a vehicle in motion (lines 2-4). It is unclear why one would select a position estimation model configured to estimate device position with respect to pedestrian motion when the device has been determined to be within or coupled to a vehicle in motion. The specification does not appear to provide clarification. For purposes of art rejection, Examiner will assume that the first position estimation model is configured to estimate the position of the device with respect to vehicle motion, and the second position estimation model is configured to estimate the position of the device with respect to pedestrian motion.
Claim 26 is rejected for the same reasons discussed above with respect to claim 7.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 does not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer program product comprising code stored in a tangible computer-readable storage medium” encompasses transitory media. See specification para. [0089] “[t]he tangible computer-readable storage medium also can be non-transitory in nature” (emphasis added). This language leaves open the possibility of a transitory computer-readable storage medium.  

Claims 1-12 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
	determining that a device is within or coupled to a vehicle in motion; 
selecting, in response to the determining, to use a first position estimation model to estimate a position of the device; 
detecting a predefined condition with respect to using the first position estimation model to estimate the position of the device; and 
selecting, in response to detecting the predefined condition, to switch from using the first position estimation model to using a second position estimation model to estimate the position of the device 

	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG. They comprise observations, evaluations, and judgments that can be performed in the human mind. Examiner notes that the language does not require the position of the device to be estimated. 

	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
wherein the first and second position estimation models apply different respective error state metrics to estimate the position of the device.  
However, as the claim does not require any use of the models, this additional element merely describes the environment for performing the mental process and therefore amounts to generally linking the use of the exception to a particular technological environment. This element therefore does not integrate the abstract idea into a practical application.

	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional element recited in the claim merely generally links the use of the exception to a particular technological environment. This element therefore does not amount to significantly more than the abstract idea itself, i.e. it does do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

Claims 2-7 and 12 further describe the first and second models. However, as the claims do not require any use of the models, the elements of claims 2-7 and 12 merely further describe the environment for performing the mental process and amount to generally linking the use of the exception to a particular technological environment. These elements therefore do not integrate the abstract idea into a practical application or add significantly more.

	Claims 8-11 recite further observations, evaluations, and judgments that can be performed in the human mind and therefore do not integrate the abstract idea into a practical application or add significantly more.

Claims 21-27 differ from claims 1, 2, and 4-8 in reciting at least one processor and a memory. However these elements comprise generic computer equipment that is merely used as a tool to perform the abstract idea. The at least one processor and  memory therefore do not integrate the abstract idea into a practical application or add significantly more.

Examiner notes that claim 20 would, if amended to recite statutory subject matter, be rejected under 35 U.S.C. 101 for reciting an abstract idea without additional elements that integrate the abstract idea into a practical application or add significantly more, for the same reasons discussed above.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 11, 20-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faragher (US 11035673 B2).

Regarding claims 1, 20, and 21, Faragher (US 11035673 B2) teaches a method, comprising: 
determining that a device (portable device Fig. 1) is within or coupled to a vehicle in motion (motion context “in a car” 7:12-21); 
selecting, in response to the determining, to use a first position estimation model to estimate a position of the device (705, Fig. 7; 8:28-47); 
detecting a predefined condition with respect to using the first position estimation model to estimate the position of the device (“a stored motion model... may be automatically selected... when a particular motion and/or position context is determined” and “changed” 8:28-47); and 
selecting, in response to detecting the predefined condition, to switch from using the first position estimation model to using a second position estimation model to estimate the position of the device (implied by change in context 8:28-47; “current motion model” 15:6 further implies that the model is switched over time based on context),
wherein the first and second position estimation models apply different respective error state metrics to estimate the position of the device (6:50-52 “IMU biases”, 14:21-24).  

Regarding claims 2 and 22, Faragher teaches that using the first position estimation model provides for initializing an orientation for the device, the orientation including a heading of the device (IMU data obtained in the first time period 12:63 – 13:13; IMU data includes heading 12:4-15).  

Regarding claim 3, Faragher teaches that each of the first and second position estimation models is configured to estimate the position of the device based on Global Navigation Satellite System (GNSS) measurements (20, Fig. 1).  

Regarding claims 5 and 24, Faragher teaches that the different respective error state metrics correspond to at least one of rate gyroscope bias, accelerometer scale factors or accelerometer bias (6:50-52 “IMU biases” in view of 12:4-6).

Regarding claims 6 and 25, Faragher teaches that the first position estimation model provides lower accuracy relative to the second position estimation model (5:4-13, 8:63 – 9:9 teach an emphasis on accuracy in non-vehicle models).  

Regarding claims 7 and 26, the language has been rejected as indefinite. For purposes of this rejection, Faragher teaches that the first position estimation model is configured to estimate the position of the device with respect to vehicle motion (motion context “in a car” 7:12-21), and wherein the second position estimation model is configured to estimate the position of the device with respect to pedestrian motion (walking, running, crawling, etc. 7:12-21).  

Regarding claim 10, Faragher teaches detecting a second predefined condition with respect to using the second position estimation model to estimate the position of the device; and selecting, in response to detecting the second predefined condition, to switch from using the second position estimation model to using the first position estimation model to estimate the position of the device (8:28-47, 15:6 when the motion context indicates “in a car” as per 7:12-21).  

Regarding claim 11, Faragher teaches that detecting the second predefined condition corresponds with detecting that the device has been dismounted from a mount of the vehicle or removed from the vehicle (removal from vehicle is implicit to detecting motion context of walking, running, crawling, etc. 7:12-21).  

Allowable Subject Matter

Claims 4, 8, 9, 12, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 101 rejections are overcome.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhao (US 8972180 B1) teaches selecting and switching between different position estimation models (236, 240, 248, 252, Fig. 2).
Goto (US 20040172173 A1) teaches changing the error state metrics of a position estimation model based on the mounting angle of a device in a vehicle (S4, S6, Fig. 4; para. [0055]; abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648